PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington                      Aug 02, 2019
                                                                                                     SEAN F. MCAVOY, CLERK



 U.S.A. vs.                    Alfaro, Steven Ivan                         Docket No.          0980 1:18CR02070-SAB-1


                                   Petition for Action on Conditions of Pretrial Release

       COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the Court at Yakima, Washington, on the 5th day of April 2019, under the following conditions:

Special Condition #4: Defendant shall submit to a substance abuse evaluation and undergo any recommended substance abuse
treatment as directed by the Unites States Probation/Pretrial service office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #3: Steven Ivan Alfaro is alleged to have failed to attend drug and alcohol treatment group sessions at Merit on July
29, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 4.

On June 12, 2019, Mr. Alfaro enrolled in intensive outpatient treatment at Merit. He was scheduled to attend treatment on
Mondays, Tuesdays, and Wednesdays. On July 30, 2019, while reviewing the defendant's location monitoring points, this
officer noticed he did not leave his residence during the time being scheduled to attend treatment. On August 1, 2019, this
officer spoke with staff at Merit who confirmed the defendant failed to attend treatment on July 29, 2019. Staff further advised
a staffing is scheduled on Monday, August 5, 2019, to determine if Mr. Alfaro should continue at this level of treatment.


  PRAYING THAT THE COURT WILL INCORPORATE THIS VIOLATION WITH VIOLATIONS PREVIOUSLY
                                REPORTED TO THE COURT

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.

                                                                             Executed on:       August 2, 2019

                                                                     by      s/Jose Zepeda

                                                                             Jose Zepeda
                                                                             U.S. Pretrial Services Officer
  PS-8
  Re: Alfaro, Steven Ivan
  August 2, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                        8/2/2019

                                                                      Date
